
	
		I
		112th CONGRESS
		1st Session
		H. R. 663
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Brady of Texas
			 (for himself and Mr. Graves of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, Natural
			 Resources, the
			 Judiciary, Rules,
			 Appropriations, and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To delay the implementation of the health reform law
		  until the Supreme Court determines the constitutionality of the individual
		  mandate.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our States
			 Act.
		2.Delay in
			 implementation of health reform law provisions until Supreme Court decision on
			 the constitutionality of the individual mandate
			(a)In
			 generalNotwithstanding any
			 other provision of law, until the date on which the Supreme Court of the United
			 States renders a judgment that includes a holding on the constitutionality of
			 the requirement to maintain minimum essential coverage under section 5000A of
			 the Internal Revenue Code of 1986 (as added by section 1501(b) of Public Law
			 111–148) in any case pending before a Federal court on the date of the
			 enactment of this Act—
				(1)the provisions of the health reform law (as
			 defined in subsection (b)) that are not in effect on the date of the enactment
			 of this Act shall not be in effect; and
				(2)the Federal government shall not promulgate
			 any further regulations under such provisions or otherwise prepare to implement
			 such provisions.
				(b)Health reform
			 law definedIn this section,
			 the term health reform law means—
				(1)the Patient
			 Protection and Affordable Care Act (Public Law 111–148); and
				(2)title I and
			 subtitle B of title II of the Health Care and Education Reconciliation Act of
			 2010 (Public Law 111–152),
				and
			 includes the amendments made by such provisions.
